AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________ District of __________


                    Maxwell Kadel, et al.                      )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-272-LCB-LPA
                      Dale Folwell, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Univ. of North Carolina at Chapel Hill, North Carolina State Univ. & Univ. of North Carolina at Greensboro    .


Date:          05/20/2020                                                                 /s/ Zach Padget
                                                                                         Attorney’s signature


                                                                              Zach Padget, NC State Bar No. 46610
                                                                                     Printed name and bar number
                                                                                     NC Department of Justice
                                                                                          P.O. Box 629
                                                                                       Raleigh, NC 27302

                                                                                               Address

                                                                                        zpadget@ncdoj.gov
                                                                                            E-mail address

                                                                                          (919) 716-6920
                                                                                          Telephone number

                                                                                          (919) 716-6764
                                                                                             FAX number




                  Case 1:19-cv-00272-LCB-LPA Document 57 Filed 05/20/20 Page 1 of 1
